DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim amendments filed on 07/26/2021. As directed by the amendment: claims 1, 3, 5-6, 10-12, and 21-22 have been amended; and no claims have been added. Thus, claims 1-23 are presently pending in this application. 
Applicant’s amendments to claim 10 are sufficient to overcome previous rejection under 35 USC § 112 and is therefore withdrawn.
Claim Interpretation
See Non-Final Office Action mailed 04/26/2021.

Allowable Subject Matter
Claim(s) 1-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter insertion device.
The closest prior art of record is Blanchard et al. (US 2011/0282285 A1) in combination with Clarke (GB 2355933). 
Regarding claim 1, the prior art of record fails to teach among all the limitations or render obvious an actuator assembly as claimed. Specifically, “including a body……said body being movable from a first position to a second position toward said distal end of said housing to move said catheter hub……toward said distal end……and said actuator assembly is configured to prevent said catheter hub and catheter from movement toward said proximal end of said housing when an actuator body moves toward said proximal end of said housing”. The prior art of record fails to teach the relationships between the actuator assembly and catheter hub in the distal and proximal directions as claimed. Examiner finds no reason, absent improper hindsight reasoning, to modify the ratchet taught by Clarke to include as a second ratcheting system sufficient to meet the claimed limitation. 
Claims 2-9 are allowable due to their dependence upon allowable claim 1.
Regarding claim 10, the prior art of record fails to teach among all the limitations or render obvious an actuator assembly and body as claimed. Specifically, “a body having a proximal end, and a distal end coupled to said catheter hub, said body being movable in a longitudinal direction of said housing toward said distal end and configured to prevent said body from moving toward said proximal end of said housing; and an actuator body coupled to said housing and to said body, said actuator body being movable from a first position to a second position to move said body and catheter hub toward said distal end of said housing and movable from said second position toward said proximal end of said housing”. The prior art of record fails to teach the relationships 
Claims 11-20 are allowable due to their dependence upon allowable claim 10.
Regarding claim 21, the prior art of record fails to teach among all the limitations or render obvious an actuator assembly and body as claimed. Specifically, “an actuator body……being movable from a first position to a second position to slide within said housing, said actuator body having a ratcheting mechanism for engaging said body to move said body and catheter hub toward said distal end of said housing; and said housing having a ratcheting mechanism for engaging said body allowing movement of said body toward said distal end of said housing and resisting movement of said body toward said proximal end of said housing when said actuator body moves toward said proximal end of said housing.”. The prior art of record fails to teach the relationships between the actuator assembly and body in the distal and proximal directions as claimed. Examiner finds no reason, absent improper hindsight reasoning, to modify the ratchet taught by Clarke to include as a second ratcheting system sufficient to meet the claimed limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783